ORDER

PER CURIAM.
Patrick Flaherty (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. He pleaded guilty to four counts of robbery in the first degree and four counts of armed criminal action. *2Movant was sentenced to four consecutive 10-year prison terms for the robberies and four concurrent 10-year terms for the armed criminal action charges, said sentences to run concurrently. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).